Smith, J.,
delivered the opinion of the court.
Appellant, a negro, was convicted of the unlawful sale of intoxicating liquor, and appeals to this court.
There were only two witnesses to the fact of the alleged sale — one a white man, introduced on the part of the state, and the appellant, who testified in Ms own behalf. The case is a close one on its facts. In- his closing argument to the jury the acting district attorney, over the protest of appellant, .and unrebuked by the court, appealed to race prejudice by suggesting to the jury that they believe the state witness instead of appellant, for the reason that the state witness was a white man and appellant was a negro.
Eace prejudice has no place in the jury box, and trials tainted by appeals thereto cannot be said to be fair and impartial. As was said by the supreme court of Alabama, in Tannehill v. State, 159 Ala. 51, 48 South. 662: “It is the duty of the court to see that the defendant is tried according to the law and the evidence, free from any appeal to prejudice or other improper motive, and this duty is emphasized when a colored man is placed upon trial before a jury of white men.” And by this court, in Hampton v. State, 88 Miss. 257, 40 South. 545, 117 Am. St. Rep. 740: “Mulattoes, negroes, Malays, whites, millionaires, paupers, princes, and Mngs, in the courts of Mississippi, are on precisely the same exactly equal footing.” And again by this court, in Harris v. State, 50 South. 626: “ Every defendant at the bar of his country, white or black, must be accorded a fair trial according to the law of the land, and that law knows no color.” Reversed and remanded.